Citation Nr: 0113317	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for a disorder 
manifested by low back pain.  

3.  Entitlement to service connection for dermatitis.  

4.  Entitlement to an increased rating for residuals of a 
depressed fractured nasal bone, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

REMAND

The appellant had active military service from February 1967 
to February 1969.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  

He contends that he has defective hearing, a disorder 
manifested by low back pain, and residuals of a skin disorder 
which had their origins during his period of active military 
service.  He claims that his defective hearing resulted from 
exposure to acoustic trauma from artillery fire in service, 
that he injured his back in service from carrying 200 lb. 
artillery rounds, and that he had a skin condition in service 
that left him with scars on his legs and prevents him from 
wearing boots.  He also asserts that the residuals of the 
depressed fracture of the nasal bone he sustained in service 
are more severely disabling than currently evaluated and, 
therefore warrant a higher rating, because they result in 
complete blockage of one nasal passage and 50 percent 
blockage of the other nasal passage and they interfere with 
normal everyday life and sleeping due to breathing 
difficulty.  

Review of the service medical records reveals that the 
appellant sustained a depressed fracture of the nasal bone in 
April 1968.  Service connection was granted for residuals of 
a depressed nasal bone fracture by a July 1999 rating 
decision, which assigned a noncompensable rating under 
Diagnostic Code 6502 from June 25, 1998.  A May 2000 rating 
decision assigned a 10 percent rating for the disability, 
effective June 25, 1998.  

Service medical records also show that the appellant was 
treated in January and February 1968, and again in June 1968, 
for pretibial ulcers arising spontaneously about the right 
tibial area, with a February 1968 biopsy revealing findings 
consistent with a chronic dermatitis of no specific etiology, 
was treated in September 1968 for a complaint of low back 
pain after heavy lifting, and was noted to have a 35 decibel 
loss at 4000 hertz in the left ear at his January 1969 
separation examination.  

Postservice medical evidence includes the following records: 
a June 1998 VA outpatient record showing treatment for a 
complaint of chronic low back pain; a September 1999 
statement from P. W. Hoffman, M.D., that noted the appellant 
had external nasal deformity to the left with internal septal 
deformity to the right with complete right nasal airway 
obstruction, and that audiology testing revealed moderate to 
severe bilateral sensorineural hearing loss; that a January 
2000 MRI of the lumbar spine revealed mild diffuse bulges at 
L3-4 and L4-5; and that a December 2000 audiogram indicated 
defective hearing.  

The appellant has also submitted lay statements from his 
spouse and several longtime friends that described his 
hearing and back problems since service.  

The three service-connected claims in this appeal were denied 
by the RO on the bases that each was not well grounded.  The 
Board notes, however, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
supra.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.103(a).  The Board notes that the appellant has 
not undergone VA examinations for any of the disabilities at 
issue in this appeal.  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The appellant should be afforded a VA 
audiological evaluation to determine the 
diagnosis and likely etiology of any hearing 
loss.  The claims folder and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the examination.  He 
should be requested to identify all current 
hearing disorders and to express an opinion as 
to whether it is at least as likely as not that 
the appellant has hearing loss that had its 
origin in service.  The examiner should provide 
complete rationale for all conclusions reached.  

2.  The appellant should be afforded a VA spine 
examination to determine the diagnosis and 
likely etiology of all back disorders.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  He should be 
requested to identify all current back 
disorders and to express an opinion as to 
whether it is at least as likely as not that 
the appellant has a back disorder that had its 
origin in service.  The examiner should provide 
complete rationale for all conclusions reached.  

3.  The appellant should be afforded a VA 
dermatological examination to determine the 
diagnosis and likely etiology of all skin 
disorders.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He should be requested to 
identify all current skin disorders, or 
residuals thereof, and to express an opinion as 
to whether it is at least as likely as not that 
the appellant has a skin disorder that had its 
origin in service, or whether he has residuals 
of a skin disorder manifested in service.  The 
examiner should provide complete rationale for 
all conclusions reached.  

4.  The appellant should be afforded a VA nasal 
examination for the purpose of determining the 
severity of the residuals of his depressed 
fracture of the nasal bone.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  He should be requested to 
identify the degree of obstruction in each 
nasal airway and any other disability resulting 
from the disorder.  The examiner should provide 
complete rationale for all conclusions reached.  

6.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

7.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant and his representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


